       Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 1 of 9 PageID: 1



2019V00614/JW/jw

CRAIG CARPENITO
United States Attorney
By: JOHN WILSON
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: 973.645.2785
John.Wilson2@usdoj.gov

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA,                    :     Hon.

                    Plaintiff,               :     Civil Action No. 20-
             v.
                                             :     VERIFIED COMPLAINT
61,488 COUNTERFEIT PERFUME                         FOR FORFEITURE IN REM
BOTTLES,                                     :

                    Defendants in rem        :



       Plaintiff, the United States of America, by its attorney, Craig Carpenito,

United States Attorney for the District of New Jersey, for its verified complaint

(the “Complaint”) alleges, upon information and belief, as follows:

                         I.      NATURE OF THE ACTION

       1.     This is an action to forfeit and condemn to the use and benefit of

the United States of America 61,488 counterfeit perfume bottles, consisting of

approximately 46,416 bottles bearing the “POLO RED” wordmark, the “POLO

PLAYER SYMBOL” design mark, and infringing the “POLO RALPH LAUREN”

wordmark held by PRL USA Holdings, Inc., and approximately 15,072 bottles

bearing the “MEDUSA HEAD” mark and infringing the “VERSACE” wordmark
      Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 2 of 9 PageID: 2



held by Gianni Versace S.p.A., which were seized by U.S. Customs and Border

Protection (“CBP”) on or about June 11, 2018 at the New York/Newark seaport

(hereinafter referred to as the “Defendants in rem” or the “defendant property”).

      2.     The Defendants in rem are subject to seizure and forfeiture to the

United States of America, pursuant to (1) 19 U.S.C. § 1526(e) and 19 C.F.R. §

133.21, as merchandise bearing a counterfeit mark imported into the United

States of America in violation of 15 U.S.C. § 1124; (2) 19 U.S.C. § 1526(e) and

19 C.F.R. § 133.22, as merchandise bearing a confusingly similar mark

imported into the United States in violation of 15 U.S.C. § 1124 and 19 U.S.C.

§ 1526(a); and (3) 19 U.S.C. § 1595(c)(2)(C) as merchandise attempted to be

introduced into the United States of America in violation of 15 U.S.C. § 1124.

                       II.   JURISDICTION AND VENUE

      3.     This Court has jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355(a).

      4.     Venue is proper pursuant to 28 U.S.C. § 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture occurred in the District of New

Jersey and pursuant to 28 U.S.C. § 1395(b), because the Defendants in rem

were seized in the District of New Jersey.

      5.     The Defendants in rem are in the custody of CBP.

      III.   FEDERAL STATUTORY AND REGULATORY BACKGROUND

      6.     Federal law provides that no articles of imported merchandise that

copy or simulate the name of any domestic manufacturer, copy or simulate a

registered mark, or bear a name or trademark calculated to induce the public
        Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 3 of 9 PageID: 3



to believe that the article is manufactured in the United States shall be

admitted to entry at any customhouse of the United States. See 15 U.S.C. §

1124.

        7.    Federal law further prohibits the importation of any goods marked

or labeled in a manner that is likely to cause confusion, or to cause mistake, or

to deceive as to the affiliation, connection, or association of a person with

another person, or as to origin, sponsorship, or approval of goods, services, or

commercial activities by another person. See 15 U.S.C. §§ 1125(a)(1)(A) &

1125(b).

        8.    Any merchandise bearing a counterfeit mark imported into the

United States must be seized and, in the absence of the written consent of the

mark owner, forfeited. See 15 U.S.C. § 1127; 19 C.F.R. § 133.21; 19 U.S.C. §

1526(e).

        9.    Any merchandise bearing a confusingly similar mark imported into

the United States may be seized and, in the absence of the written consent of

the mark owner, forfeited. See 15 U.S.C. § 1124; 19 U.S.C. § 1526(a) & (b); 19

U.S.C. § 1595a(c)(2)(C); 19 C.F.R. § 133.22.

        10.   Merchandise that is introduced or attempted to be introduced into

the United States contrary to law may be seized and forfeited if copyright,

trademark, or trade name protection violations are involved, including, but not

limited to, violations of 15 U.S.C. §§ 1124, 1125, or 1127. See 19 U.S.C. §

1595a(c)(2)(C).
      Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 4 of 9 PageID: 4



                         IV.    BASIS FOR FORFEITURE

      11.      On or about May 14, 2018, the defendant property entered into the

Port of New York/Newark under entry number EB5-15491810. CBP officers

referred the shipment for further investigation of suspected importation of

counterfeit trademark-protected perfume.

      12.      The CBP Intellectual Property Branch determined that the marks

found on the perfume bottles were substantially indistinguishable from

protected trademarks. The domestic value of the perfume was determined to be

$106,990.00.

      13.      The shipment was manifested as 314 cartons of Versace “Eros”

perfume and 967 cartons of Ralph Lauren “Polo Red” perfume, for a total of

1,281 cartons of perfume, or 61,488 perfume bottles. The entry documentation

reflected that the perfume bottles were imported from India with the importer

of record listed as Sushmaa International, Inc. (“Sushmaa International”).

      14.      Upon inspection, approximately 46,416 of the perfume bottles bore

Ralph Lauren’s trademarked “POLO PLAYER” symbol and the wordmarks

“POLO RED” and “POLO RALPH LAUREN” in the same font as genuine Polo

Red cologne. The boxes for these perfume bottles had labeling which, in small

font and a run-on sentence, stated: “Smart Collection Perfume in this product

is a highly concentrated fragrance chosen for this product from the best

sources around the world it is not connected with any registered brand our

version of.”
       Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 5 of 9 PageID: 5



       15.     The disclaimer did not mention that the product “is not connected

with any registered brand” until the very end of the run-on sentence. In fact,

the “disclaimer” language begins in a way that does not dispel confusion, but

reinforces the connection between the protected marks and the counterfeit

products: “. . . this product is a highly concentrated fragrance chosen for this

product from the best sources around the world.” Thus, neither the

contraindicating “Smart Collection” mark nor the disclaimer effectively dispel

any consumer confusion. The trade dress 1 for these counterfeit bottles is also

identical to that of the genuine product.

       16.     The “POLO RED” wordmark, “POLO PLAYER SYMBOL” design

mark, and “POLO RALPH LAUREN” wordmark are held by PRL USA Holdings,

Inc. PRL USA Holdings, Inc. has registered the marks with the United States

Patent and Trademark Office as numbers 4,506,000, 1,212,060, and

1,212,059; U.S. Customs and Border Protection Recordation Numbers TMK 18-

00284, 02-00781, and 02-00782.

       17.     Upon inspection, approximately 15,072 of the perfume bottles bore

a mark that is identical with or substantially indistinguishable from Versace’s

trademarked “MEDUSA HEAD” symbol on the bottle and the words “VERSE

EROS” rather than “VERSACE” on the bottle and box. The perfume boxes also

had labeling which stated “our version of Versace Eros.” There was no

descriptive language or disclaimer language on the perfume bottles themselves.



1“Trade dress” refers to a product's physical appearance, including its size, shape, color,
design, and texture.
      Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 6 of 9 PageID: 6



      18.    The “MEDUSA HEAD” design mark and “VERSACE” wordmark are

held by Gianni Versace S.p.A. Gianni Versace S.p.A. has registered the marks

with the United States Patent and Trademark Office as numbers 2,980,455 and

2,121,984; U.S. Customs and Border Protection Recordation Numbers TMK 16-

00850 and 03-00481.

      19.    On or about June 11, 2018, CBP seized the 61,488 perfume bottles

at the New York/Newark seaport.

      20.    On or about July 25, 2018, CBP sent a copy of the Notice of

Seizure pertaining to the defendant property via certified mail to the importer of

record, Sushmaa International, 2500A Hamilton Boulevard, South Plainfield,

New Jersey 07080. CBP also advised Sushmaa International that, unless

written consent from the trademark holder was obtained, the defendant

property would be forfeited and disposed of in accordance with 19 C.F.R. §

133.52.

      21.    On or about that same date, CBP also sent notices of the

trademark violations to both of the trademark holders associated with the

counterfeit perfume bottles.

      22.    To date, no written consent from either trademark holder has been

submitted to CBP by Sushmaa International.

      23.    On August 15, 2018, Sushmaa International filed a claim, through

counsel, requesting that this matter be referred to the United States Attorney’s

Office for the institution of judicial forfeiture proceedings.
      Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 7 of 9 PageID: 7



                       FIRST CLAIM FOR FORFEITURE

                           Counterfeit Merchandise

      24.   The allegations contained in paragraphs 1 through 23 of this

Complaint are incorporated herein and made part hereof.

      25.   Because of the foregoing facts, there is sufficient evidence to

believe that the Defendants in rem are subject to forfeiture to the United States

of America, pursuant to 19 U.S.C. § 1526(e) and 19 C.F.R. § 133.21, as

merchandise bearing a counterfeit mark imported into the United States of

America in violation of 15 U.S.C. § 1124.

                     SECOND CLAIM FOR FORFEITURE

                      Confusingly Similar Merchandise

      26.   Incorporated herein and made part hereof are allegations

contained in paragraphs 1 through 23 of this Complaint.

      27.   Based on the foregoing facts, there is sufficient evidence to believe

that the Defendants in rem are subject to forfeiture to the United States of

America, pursuant to 19 U.S.C. § 1526(e) and 19 C.F.R. § 133.22, as

merchandise bearing a confusingly similar mark imported into the United

States of America in violation of 15 U.S.C. § 1124 and 19 U.S.C. § 1526(a).

                      THIRD CLAIM FOR FORFEITURE

                  Merchandise Introduced Contrary to Law

      28.   Incorporated herein and made part hereof are allegations

contained in paragraphs 1 through 23 of this Complaint.
        Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 8 of 9 PageID: 8



        29.   Based on the foregoing facts, there is sufficient evidence to believe

that the Defendants in rem are subject to forfeiture to the United States of

America, pursuant to 19 U.S.C. § 1595a(c)(2)(C), as merchandise attempted to

be introduced into the United States of America in violation of 15 U.S.C. §

1124.

        WHEREFORE, the United States of America requests that the Clerk of

the Court issue a warrant for the arrest and seizure of the defendant property;

that notice of this action be given to all persons who reasonably appear to be

potential claimants to the property; that the defendant property be forfeited

and condemned to the United States of America; that the plaintiff be awarded

its costs and disbursements in this action; and that the Court grant such other

and further relief it deems proper and just.

Dated: May 14, 2020

                                              CRAIG CARPENITO
                                              United States Attorney

                                              s/ John Wilson

                                              By: JOHN WILSON
                                              Assistant United States Attorney
Case 2:20-cv-05909 Document 1 Filed 05/14/20 Page 9 of 9 PageID: 9
     Case 2:20-cv-05909 Document 1-1 Filed 05/14/20 Page 1 of 2 PageID: 10



2019V00614/JW/jw
CRAIG CARPENITO
United States Attorney
By: JOHN WILSON
Assistant United States Attorney
970 Broad Street, Suite 700
Newark, New Jersey 07102
Tel: 973.645.2700
John.Wilson2@usdoj.gov


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                  :      Hon.

                    Plaintiff,              :      Civil Action No. 20-

               v.                           :
                                                   WARRANT FOR
 61,488 COUNTERFEIT PERFUME                 :      ARREST IN REM
 BOTTLES,
                                            :
                    Defendants in rem.
                                            :


 TO ANY AGENTS OR OFFICERS OF THE UNITED STATES DEPARTMENT
 OF HOMELAND SECURITY, U.S. CUSTOMS AND BORDER PROTECTION,
AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:


       WHEREAS, a Verified Complaint for Forfeiture in Rem has been filed on
May 14, 2020 in the United States District Court for the District of New Jersey,
alleging that the defendant property, namely 61,488 counterfeit perfume
bottles, is subject to seizure and forfeiture to the United States for the reasons
set forth in the Complaint;
       WHEREAS, the defendant property is currently in the possession,
custody, or control of the United States;
       WHEREAS, in these circumstances, Rule G(3)(b)(i) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal
    Case 2:20-cv-05909 Document 1-1 Filed 05/14/20 Page 2 of 2 PageID: 11




Rules of Civil Procedure (the “Supplemental Rules”), directs the Clerk of the
Court to issue a Warrant for Arrest in Rem for the defendant property; and
      WHEREAS, Rule G(3)(c)(i) of the Supplemental Rules provides that the
Warrant for Arrest in Rem must be delivered to a person or organization
authorized to execute it, who may be an agent or officer with the United States
Department of Homeland Security or any other United States officer or
employee; someone under contract with the United States; or someone
specially appointed by the court for that purpose;
      YOU ARE, THEREFORE, HEREBY COMMANDED to take such steps as
are necessary to arrest and detain the defendant property, including, if
appropriate, serving a copy of this warrant on the custodian in whose
possession, custody, or control the property is currently found; and
      YOU ARE FURTHER COMMANDED to use whatever means may be
appropriate to protect and maintain the defendant property in your custody
until further order of this Court.
      IN WITNESS WHEREOF, I, the Clerk of the United States District Court
for the District of New Jersey, have caused the foregoing Warrant for Arrest in
Rem to be issued pursuant to Rule G(3)(b)(i) of the Supplemental Rules.



Dated:
                                      Clerk of the Court



                                By:
                                      Deputy Clerk




                                       -2-
Case 2:20-cv-05909 Document 1-2 Filed 05/14/20 Page 1 of 1 PageID: 12
